Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) made and entered into this 2nd day
of January 2006, by and between Douglas C. Gulotty (“Executive”) and Wilber
National Bank, a national banking corporation (“Corporation”).

 

W I T N E S S E T H T H A T :

 

WHEREAS, Executive is the President and Chief Executive Officer of the
Corporation;

 

WHEREAS, the Corporation desires to secure the continued employment of
Executive, subject to the provisions of this Agreement; and

 

WHEREAS, Executive is desirous of entering into the Agreement for such periods
and upon the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, intending to be legally bound, the parties
agree as follows:

 

 

1.

Employment; Responsibilities and Duties.

 

(a)        The Corporation hereby agrees to employ Executive and to cause the
Corporation and any successor organization to the Corporation to employ
Executive, and Executive hereby agrees to serve as the President and Chief
Executive Officer of the Corporation and any successor organization to the
Corporation, as applicable during the Term of Employment. Executive shall have
such executive duties, responsibilities, and authority as shall be set forth in
the bylaws of the Corporation or as may otherwise be determined by the
Corporation.

 

(b)         Executive shall diligently and conscientiously devote his full and
exclusive working time and best efforts to the performance of his
responsibilities and duties hereunder. During the Term of Employment, Executive
shall not, without the prior written consent of the Chairman of the Board of the
Corporation (the “Chairman”), render services as an employee, independent
contractor, or otherwise, whether or not compensated, to any person or entity
other than the Corporation or its affiliates; provided that Executive may, where
involvement in such activities does not individually or in the aggregate
significantly interfere with the performance by Executive of his duties or
violate the provisions of section 4 hereof, (i) render services to charitable
organizations, (ii) manage his personal investments, and (iii) with the prior
permission of the Chairman, hold such other directorships or part-time academic
appointments or have such other business affiliations as would otherwise be
prohibited under this

 

1

 


--------------------------------------------------------------------------------



Exhibit 10.11

 

 

section 1.

 

(c)         Executive shall at all times discharge his duties in consultation
with, and under the supervision of the Corporation’s Board of Directors. In the
performance of his duties, Executive shall make his own principal office in such
place as the Corporation’s Board of Directors and Executive may from time to
time agree.

 

 

2.

Term of Employment.

 

(a)        The term of this Agreement (“Term of Employment”) shall be the period
commencing on January 2, 2006 (the “Commencement Date”) and continuing through
December 31, 2010 or until the Termination Date whichever occurs first. The
Termination Date shall mean the earliest to occur of:

 

 

(i)

the death of Executive; or

 

(ii)         Executive’s inability to perform his duties hereunder, as a result
of physical or mental disability of Executive, for a period of at least 26
consecutive weeks or for at least 26 weeks during any period of twelve
consecutive months during the Term of Employment, and, within thirty (30) days
after written notice of termination under this section 2(a)(ii) is thereafter
given by the Corporation the Executive has not returned to the full-time
performance of the Executive’s duties; or

 

(iii)        the discharge of Executive by the Corporation “for cause,” which
shall mean one or more of the following:

 

(A)        any willful or gross misconduct by Executive with respect to the
business and affairs of the Corporation, or with respect to any of its
affiliates for which Executive is assigned material responsibilities or duties;

 

(B)        the conviction of Executive of a felony (after the earlier of the
expiration of any applicable appeal period without perfection of an appeal by
Executive or the denial of any appeal as to which no further appeal or review is
available to Executive) whether or not committed in the course of his employment
by the Corporation;

 

(C)         personal dishonesty or breach of fiduciary duty to the Corporation
that in either case results or was intended to result in personal profit to the
Executive at the expense of the Corporation;

 

(D)         Executive’s willful neglect, failure, or refusal to carry out his
duties hereunder in a reasonable manner (other than any such failure resulting
from disability or death or from termination by Executive for Good Reason, as
hereinafter defined) after a written demand for substantial performance is
delivered to

 

2

 


--------------------------------------------------------------------------------



Exhibit 10.11

 

 

Executive by the Board of Directors of the Corporation (the “Board”) that
specifically identifies the manner in which the Corporation believes that
Executive has not substantially performed his duties and Executive has not
resumed substantial performance of his duties on a continuous basis within
thirty days of receiving such demand;

 

(E)        the breach by Executive of any representation or warranty in section
6(a) hereof or of any agreement contained in section 1, 4, 5, or 6(b) hereof,
which breach is material and adverse to the Corporation or any of its affiliates
for which Executive is assigned material responsibilities or duties;

 

(F)        willful violation of any law, rule or regulations (other than traffic
violations or similar violations) or cease-and-desist order, court order,
judgment or supervisory agreement which violation is materially and demonstrably
injurious to the Corporation;

 

(G)        Executive, directly or indirectly, alone or as a member of a
partnership, or as an officer, director, member or shareholder of any other
entity, is engaged in or concerned with any pursuit that might conflict with the
Corporation’s business, or affect Executive’s ability to perform his duties or
create an appearance of a conflict; or

 

(iv)         Executive’s resignation from his position as President and Chief
Executive Officer of the Corporation other than for “Good Reason,” as
hereinafter defined; or

 

(v)         the termination of Executive’s employment by the Corporation
“without cause,” at any time, upon the thirtieth day following notice to
Executive; or

 

(vi)        Executive’s resignation for “Good Reason.” “Good Reason” shall mean,
without Executive’s express written consent, reassignment of Executive to a
position other than as President and Chief Executive Officer of the Corporation
other than for “Cause,” or a decrease in the amount or level of Executive’s
salary or benefits from the amount or level established in section 3 hereof.

 

(b)        In the event that the Term of Employment shall be terminated for any
reason other than that set forth in section 2(a)(v) or 2(a)(vi) hereof,
Executive shall be entitled to receive, upon the occurrence of any such event:

 

(i)           any salary (as hereinafter defined) payable pursuant to section
3(a)(i) hereof which shall have accrued as of the Termination Date; and

 

 

(ii)

such rights as Executive shall have accrued as of the

 

 

3

 


--------------------------------------------------------------------------------



Exhibit 10.11

 

 

Termination Date under the terms of any plans or arrangements in which he
participates pursuant to section 3(b) hereof, any right to reimbursement for
expenses accrued as of the Termination Date payable pursuant to section 3(g)
hereof, and the right to receive the cash equivalent of paid annual leave and
sick leave accrued as of the Termination Date pursuant to section 3(c) hereof.

 

(c)         In the event that the Term of Employment shall be terminated for the
reason set forth in section 2(a)(v) or 2(a)(vi) hereof, Executive shall be
entitled to receive:

 

(i)          any salary payable pursuant to section 3(a)(i) hereof which shall
have accrued as of the Termination Date, and, for the period commencing on the
date immediately following the Termination Date and ending upon the first
anniversary of the Termination Date, salary payable at the rate established
pursuant to section 3(a)(i) hereof, in a manner consistent with the normal
payroll practices of the Corporation with respect to executive personnel as
presently in effect or as they may be modified by the Corporation from time to
time; and

 

(ii)         the pro rata share of any bonuses or incentive up to the
Termination Date to which Executive is entitled; and

 

(iii)        such rights as Executive may have accrued as of the Termination
Date under the terms of any plans or arrangements in which he participates
pursuant to section 3(b) hereof, any right to reimbursement for expenses accrued
as of the Termination Date payable pursuant to section 3(g) hereof, and the
right to receive the cash equivalent of paid annual leave and sick leave accrued
as of the Termination Date pursuant to section 3(c) hereof.

 

(d)     Six months prior to December 31, 2010, if the Executive remains in
employment with the Corporation at that time, the Executive and the Corporation
will begin discussions concerning an extension of the Term of Employment.

 

3.          Compensation. For the services to be performed by Executive for the
Corporation and its affiliates under this Agreement, Executive shall be
compensated in the following manner:

 

 

(a)

Salary. During the Term of Employment:

 

(i)          The Corporation shall pay Executive a salary which, on an annual
basis, shall be $215,000.00 commencing on January 2, 2006. For fiscal years
subsequent to the Corporation’s 2006 fiscal year, if the Executive continues in
employment with the Corporation, the Corporation shall pay to the Executive as
compensation for his services the amount which is set by the

 

4

 


--------------------------------------------------------------------------------



Exhibit 10.11

 

 

Board, but in no event less than the above salary established for fiscal year
2006, unless Executive’s duties and responsibilities are more limited or his
time spent on his duties and responsibilities is appreciably reduced. Salary
shall be payable in accordance with the normal payroll practices of the
Corporation with respect to executive personnel as presently in effect or as
they may be modified by the Corporation from time to time.

 

(ii)          Executive shall be entitled to incentive bonuses as may from time
to time be awarded by the Board.

 

(b)          Employee Benefit Plans or Arrangements. During the Term of
Employment, Executive shall be entitled to participate in all employee benefit
plans of the Corporation, as presently in effect or as they may be modified by
the Corporation from time to time, under such terms as may be typical for senior
management officers employed by the Corporation, including, without limitation,
plans providing retirement benefits, medical insurance, life insurance and
disability insurance, provided that there be no duplication of such benefits as
are provided under any other provision of this Agreement. The Corporation is in
the process of terminating, or freezing, the Corporation’s Defined Benefit
Pension Plan and implementing a 401K plan, and the Executive understands and
agrees that such action is consistent with this Agreement and is accepted by the
Executive.

 

(c)          Vacation and Sick Leave. During the Term of Employment, Executive
shall be entitled to paid annual vacation periods and sick leave in accordance
with the policies of the Corporation as in effect as of the Commencement Date or
as may be modified by the Corporation from time to time as may be typical for
senior management officers employed by the Corporation, but in no event less
than five (5) weeks of paid vacation per year

 

(d)          Automobile. The Corporation recognizes the Executive’s need for an
automobile for business purposes. The Corporation, therefore, shall provide the
Executive with an automobile, including all related maintenance, repairs,
insurance and other costs. The automobile and related costs shall be comparable
to those which the Corporation presently provides the Executive.

 

(e)          Oneonta Country Club Membership. The Corporation recognizes
Executive’s need for a place to meet and entertain the community, customers and
constituencies and deems a country club membership as the most effective way to
accomplish that purpose. The Corporation therefore shall pay the dues for
Executive’s membership in the Oneonta Country Club and for Executive’s expenses
incurred for business purposes and allowable under the Corporation’s expense
reimbursement policies.

 

(f)           Withholding. All compensation to be paid to Executive hereunder
shall be subject to required withholding and other taxes.

 

5

 


--------------------------------------------------------------------------------



Exhibit 10.11

 

 



(g)          Expenses. During the Term of Employment, Executive shall be
reimbursed for reasonable travel and other expenses incurred or paid by
Executive in connection with the performance of his services under this
Agreement, upon presentation of an itemized account of such expenses in any form
required by the Corporation. The Corporation expects the Executive to
participate in NYSB activities, Peer Group exchanges and attend banking related
conventions and conferences.

 

 

4.

Confidential Business Information; Non-Competition.

 

(a)         Executive acknowledges that certain business methods, creative
techniques, and technical data of the Corporation and its affiliates and the
like are deemed by the Corporation to be and are in fact confidential business
information of the Corporation or its affiliates or are entrusted to third
parties. Such confidential information includes but is not limited to
procedures, methods, sales relationships developed while in the service of the
Corporation or its affiliates, knowledge of customers and their requirements,
marketing plans, marketing information, studies, forecasts, and surveys,
competitive analyses, mailing and marketing lists, strategic plan, computer
system, systems and procedures including SOX compliance, new business proposals,
lists of vendors, consultants, and other persons who render service or provide
material to the Corporation or affiliates, and compositions, ideas, plans, and
methods belonging to or related to the affairs of the Corporation or affiliates.
In this regard, the Corporation asserts proprietary rights in all of its
business information and that of its affiliates except for such information as
is clearly in the public domain. Notwithstanding the foregoing, information that
would be generally known or available to persons skilled in Executive’s fields
shall be considered to be “clearly in the public domain” for the purposes of the
preceding sentence. Executive agrees that he will not disclose or divulge to any
third party, except as may be required by his duties hereunder, by law,
regulation, or order of a court or government authority, or as directed by the
Corporation, nor shall he use to the detriment of the Corporation or its
affiliates or use in any business or on behalf of any business competitive with
or substantially similar to any business of the Corporation or affiliates, any
confidential business information obtained during the course of his employment
by the Corporation. The foregoing shall not be construed as restricting
Executive from disclosing such information to the employees of the Corporation
or affiliates. On or before the Termination Date, Executive shall promptly
deliver to the Corporation any and all tangible, confidential information in his
possession.

 

(b)         Executive hereby agrees that from the Commencement Date until the
first anniversary of the Termination Date, Executive will not (i) interfere with
the relationship of The Wilber Corporation, the Corporation or affiliates with
any of their employees, suppliers, agents, or representatives (including,
without limitation, causing or helping another business to hire any employee of
The Wilber Corporation, the Corporation or affiliates), or (ii) directly or
indirectly divert

 

6

 


--------------------------------------------------------------------------------



Exhibit 10.11

 

 

or attempt to divert from The Wilber Corporation, the Corporation or affiliates
any business in which any of them has been actively engaged during the Term of
Employment, nor interfere with the relationship of The Wilber Corporation, the
Corporation or affiliates with any of their customers or prospective customers.
In the event of termination of Executive’s employment by Executive pursuant to
section 2(a)(ii) or 2(A)(iv) or by the Corporation pursuant to section
2(a)(iii), Executive agrees not to compete, directly or indirectly, with The
Wilber Corporation, the Corporation or any affiliate, subsidiary, or successor,
as an employee, officer, director, independent contractor, consultant or
shareholder of any financial services company or any other entity or person
providing financial services, including but not limited to lending, securities,
brokerage, trust or insurance products or services, which has an office or
location that is located within seventy-five (75) miles of Oneonta, New York,
for a period of one (1) year from the effective date of the termination of his
employment.

 

(c)          Executive acknowledges and agrees that irreparable injury will
result to the Corporation in the event of a breach of any of the provisions of
this section 4 (the “Designated Provisions”) and that the Corporation will have
no adequate remedy at law with respect thereto. Accordingly, in the event of a
material breach of any Designated Provision, and in addition to any other legal
or equitable remedy the Corporation may have, the Corporation shall be entitled
to the entry of a preliminary and permanent injunction (including, without
limitation, specific performance) by a court of competent jurisdiction in Otsego
County, New York, or elsewhere, to restrain the violation or breach thereof by
Executive, and Executive submits to the jurisdiction of such court in any such
action.

 

(d)          It is the desire and intent of the parties that the provisions of
this section 4 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this section 4 shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made. In
addition, should any court determine that the provisions of this section 4 shall
be unenforceable with respect to scope, duration, or geographic area, such court
shall be empowered to substitute, to the extent enforceable, provisions similar
hereto or other provisions so as to provide to the Corporation, to the fullest
extent permitted by applicable law, the benefits intended by this section 4.

 

5.          Life Insurance. In light of the unusual abilities and experience of
Executive, the Corporation (or its affiliates) in its discretion may apply for
and procure as owner and for its own benefit insurance on the life of Executive,
in such amount and in such form as the Corporation may choose. The Corporation
shall make all payments for such insurance and shall receive all benefits from
it. Executive shall have no interest whatsoever in any such policy or policies
but, at

 

7

 


--------------------------------------------------------------------------------



Exhibit 10.11

 

 

the request of the Corporation, shall submit to medical examinations and supply
such information and execute such documents as may reasonably be required by the
insurance company or companies to which the Corporation has applied for
insurance. (Note: this provision will not change the Executive’s benefit under
the separate “Amended and Restated Wilber National Bank Split Dollar Life
Insurance Plan” originally dated on September 26, 1997, and amended on September
21, 2001.)

 

 

6.

Representations and Warranties.

 

(a)          Executive represents and warrants to the Corporation that his
execution, delivery, and performance of this Agreement will not result in or
constitute a breach of or conflict with any term, covenant, condition, or
provision of any commitment, contract, or other agreement or instrument,
including, without limitation, any other employment agreement, to which
Executive is or has been a party.

 

(b)          Executive shall indemnify, defend, and hold harmless the
Corporation for, from, and against any and all losses, claims, suits, damages,
expenses, or liabilities, including court costs and counsel fees, which the
Corporation has incurred or to which the Corporation may become subject, insofar
as such losses, claims, suits, damages, expenses, liabilities, costs, or fees
arise out of or are based upon any failure of any representation or warranty of
Executive in section 6(a) hereof to be true and correct when made.

 

7.          Notices. All notices, consents, waivers, or other communications
which are required or permitted hereunder shall be in writing and deemed to have
been duly given if delivered personally or by messenger, transmitted by telex or
telegram, by express courier, or sent by registered or certified mail, return
receipt requested, postage prepaid. All communications shall be addressed to the
appropriate address of each party as follows:

 

If to the Corporation:

 

Wilber National Bank

245 Main Street

Oneonta, NY 13220

 

 

Attention:

Chief Financial Officer

 

If to Executive:

 

Douglas C. Gulotty

911 County Highway 36

Westford, NY 13488

 

8

 


--------------------------------------------------------------------------------



Exhibit 10.11

 

 



All such notices shall be deemed to have been given on the date delivered,
transmitted, or mailed in the manner provided above.

 

8.          Assignment. This Agreement shall inure to the benefit of and shall
be binding upon, the Corporation, its successor or assigns. This Agreement may
not be assigned by the Executive.

 

9.          Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of New York, without giving
effect to the principles of conflict of law thereof. The parties hereby
designate Otsego County, New York to be the proper jurisdiction and venue for
any suit or action arising out of this Agreement. Each of the parties consents
to personal jurisdiction in such venue for such a proceeding and agrees that it
may be served with process in any action with respect to this Agreement or the
transactions contemplated thereby by certified or registered mail, return
receipt requested, or to its registered agent for service of process in the
State of New York. Each of the parties irrevocably and unconditionally waives
and agrees, to the fullest extent permitted by law, not to plead any objection
that it may now or hereafter have to the laying of venue or the convenience of
the forum of any action or claim with respect to this Agreement or the
transactions contemplated thereby brought in the courts aforesaid.

 

10.        Entire Agreement. This Agreement constitutes the entire understanding
between the Corporation and Executive relating to the subject matter hereof. Any
previous agreements or understandings between the parties hereto or between
Executive and the Corporation or any of its affiliates regarding the subject
matter hereof, including without limitation the terms and conditions of
employment, compensation, benefits, retirement, competition following
employment, and the like, are merged into and superseded by this Agreement.
Neither this Agreement nor any provisions hereof can be modified, changed,
discharged, or terminated except by an instrument in writing signed by the party
against whom any waiver, change, discharge, or termination is sought.

 

 

11.

Illegality; Severability.

 

(a)         Anything in this Agreement to the contrary notwithstanding, this
Agreement is not intended and shall not be construed to require any payment to
Executive which would violate any federal or state statute or regulation,
including without limitation the “golden parachute payment regulations” of the
Federal Deposit Insurance Corporation codified to Part 359 of title 12, Code of
Federal Regulations.

 

(b)        If any provision or provisions of this Agreement shall be held to be
invalid, illegal, or unenforceable for any reason whatsoever:

 

9

 


--------------------------------------------------------------------------------



Exhibit 10.11

 

 



(i)           the validity, legality, and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable) shall not in any way be affected or impaired thereby;
and

 

(ii)         to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provisions held to be invalid, illegal, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal, or unenforceable.

 

12.        Arbitration. Subject to the right of each party to seek specific
performance (which right shall not be subject to arbitration), if a dispute
arises out of or related to this Agreement, or the breach thereof, such dispute
shall be referred to arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”). A dispute subject to the
provisions of this section will exist if either party notifies the other party
in writing that a dispute subject to arbitration exists and states, with
reasonable specificity, the issue subject to arbitration (the “Arbitration
Notice”). The parties agree that, after the issuance of the Arbitration Notice,
the parties will try in good faith to resolve the dispute by mediation in
accordance with the Commercial Rules of Arbitration of AAA between the date of
the issuance of the Arbitration Notice and the date the dispute is set for
arbitration. If the dispute is not settled by the date set for arbitration, then
any controversy or claim arising out of this Agreement or the breach hereof
shall be resolved by binding arbitration and judgment upon any award rendered by
arbitrator(s) may be entered in a court having jurisdiction. Any person serving
as a mediator or arbitrator must have at least ten years’ experience in
resolving commercial disputes through arbitration. In the event any claim or
dispute involves an amount in excess of $100,000, either party may request that
the matter be heard by a panel of three arbitrators; otherwise all matters
subject to arbitration shall be heard and resolved by a single arbitrator. The
arbitrator shall have the same power to compel the attendance of witnesses and
to order the production of documents or other materials and to enforce discovery
as could be exercised by a United States District Court judge sitting in the
Northern District of New York. In the event of any arbitration, each party shall
have a reasonable right to conduct discovery to the same extent permitted by the
Federal Rules of Civil Procedure, provided that such discovery shall be
concluded within ninety days after the date the matter is set for arbitration.
In the event of any arbitration, the arbitrator or arbitrators shall have the
power to award reasonable attorney’s fees to the prevailing party. Any provision
in this Agreement to the contrary notwithstanding, this section shall be
governed by the Federal Arbitration Act and the parties have entered into this
Agreement pursuant to such Act.

 

13.      Costs of Litigation. In the event litigation is commenced to enforce
any of the provisions hereof, or to obtain declaratory relief in connection

 

10

 


--------------------------------------------------------------------------------



Exhibit 10.11

 

 

with any of the provisions hereof, the prevailing party shall be entitled to
recover reasonable attorney’s fees. In the event this Agreement is asserted in
any litigation as a defense to any liability, claim, demand, action, cause of
action, or right asserted in such litigation, the party prevailing on the issue
of that defense shall be entitled to recovery of reasonable attorney’s fees.

 

14.        Affiliation. A company will be deemed to be “affiliated” with the
Corporation according to the definition of “Affiliate” set forth in Rule 12b-2
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as amended.

 

15.        Headings. The section and subsection headings herein have been
inserted for convenience of reference only and shall in no way modify or
restrict any of the terms or provisions hereof.

 

IN WITNESS WHEREOF, the parties hereto executed or caused this Agreement to be
executed as of the day and year first above written.

 

 

 

Wilber National Bank

 

 

 

 

 

 

 

By:

/s/ Brian R. Wright

 

 

Brian R. Wright

 

 

Chairman

 

 

 

/s/ Douglas C. Gulotty

 

Douglas C. Gulotty

 

 

 

11

 

 

 